Citation Nr: 9911442	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral foot/leg 
disability.

ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had verified active service from August 1944 to 
June 1946.  He claims additional service from January 1951 to 
September 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an February 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in November 1997.  A statement of the case was 
mailed to the veteran in November 1997.  The veteran's 
substantive appeal was received in December 1997.  


REMAND

In support of his claim for service connection, the veteran 
contends that the record currently is incomplete.  The 
veteran's period of service from August 1944 to June 1946 has 
been verified by the National Personnel Record Center (NPRC).  
However, in the veteran's notice of disagreement, received in 
November 1997, he contends that he served from January 1951 
to September 1952 in Korea, and that he sustained a cold 
injury to his feet/legs during this time.  This alleged later 
period of service has not been verified.  As such, the RO 
must verify whether or not the veteran served on active duty 
in the 1950's.  The Board also finds that the RO should 
request the veteran's service personnel file for his World 
War II service and if it is established that he served in the 
1950's, the RO should request his personnel file and service 
medical records for that period.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should verify with the 
appropriate service department/NPRC if 
the veteran served on active duty during 
the 1950's.  If so, the RO should attempt 
to obtain the veteran's service medical 
records and his personnel/administrative 
records for that period from the 
appropriate service department and the 
NPRC.  
The service personnel records for his 
period of service from August 1944 to 
June 1946 should also be requested.  
These records should be associated with 
the claims file.

2.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a bilateral 
foot/leg disability including residuals 
of frostbite.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




